Citation Nr: 0930227	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  95-20 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) at L4-L5, L5-S1.

3.  Entitlement to a rating in excess of 10 percent for right 
knee strain.

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to 
December 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of March 1995 by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans affairs (VA).  This decision in part denied 
entitlement to an increased rating for right knee strain, and 
found that new and material evidence sufficient to reopen a 
previously disallowed claim for service connection for asthma 
had not been submitted.  The rating board also assigned a 10 
percent rating for the service-connected back disability, 
effective July 25, 1994, the date of informal claim.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2000, at which time other issues 
previously on appeal were disposed of and the remaining 
issues pertaining to asthma, the lumbar spine and the right 
knee were remanded for further development.  Following the 
requested development, the VA Regional Office (RO) in 
Roanoke, Virginia, in a May 2003 DRO decision, increased the 
Veteran's disability rating for DDD at L4-L5, L5-S1 from 10 
percent to 20 percent, effective the date of the claim.  The 
RO also raised the Veteran's rating for right knee strain 
from noncompensable to 10 percent effective the October 7, 
1994 date of claim.  Finally, the RO granted the Veteran's 
request to reopen a claim of entitlement to service 
connection for bronchial asthma.  Following a review of the 
entire record, however, the RO denied entitlement to service 
connection for bronchial asthma.  

Thereafter, the case was returned to the Board for further 
appellate action and in February 2005, the Board reopened the 
claim for service connection for bronchial asthma and 
remanded this claim as well as the increased rating claims 
for a right knee disability and lumbar spine disability to 
the RO for additional development. 

In April 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the VA Central Office 
in Washington, DC.  A copy of the hearing transcript is in 
the record.

In October 2007, the Board granted the Veteran's motion to 
correct the transcript of the April 2007 hearing, wherein 
"Fort Lake" was corrected to Fort Lee and a "Buddy Letter" 
was corrected to a Letter of Evidence.

In November 2007, the Board remanded this matter for 
additional development.  Such has been completed and this 
matter is returned to the Board for further consideration.


FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence that 
the Veteran had bronchial asthma that preexisted his entry 
into active service.

2.  Clear and unmistakable evidence demonstrates that the 
Veteran's bronchial asthma did permanently increase in 
severity during service.

3.  The Veteran's service-connected right knee disability 
prior to June 19, 2008 is manifested by no more than slight 
recurrent lateral instability.

4.  The Veteran's service-connected right knee disability on 
and after June 19, 2008 is manifested by symptoms more 
closely resembling a moderate lateral instability.

5.  There is no evidence of arthritis of the right knee shown 
on X-ray study prior to April 10, 1998.

6.  As of April 10, 1998, there is evidence of X-ray findings 
of early degenerative joint disease (DJD) of the right knee 
without any incapacitating episodes.

7.  The Veteran's right knee range of motion has not been 
shown to be less than 90 degrees flexion or less than 10 
degrees extension.  

8.  The competent medical evidence shows the Veteran's 
service-connected lumbosacral spine disorder, which includes 
evidence of mechanical back pain, L5 disc bulging and 
limitation of motion, does not more closely resemble a severe 
intervertebral disc disease with recurring attacks and 
intermittent relief, nor a severe lumbosacral strain, and he 
is not shown to demonstrate severe limitation of motion of 
the lumbar spine.

9.  The Veteran did not have incapacitating episodes having a 
total duration of at least two weeks during a 12-month 
period.

10.  The evidence does not reflect that the Veteran has 
favorable ankylosis of the entire thoracolumbar spine, or 
that forward flexion of the thoracolumbar spine consistently 
limited to 30 degrees, with most recent motion shown to be 80 
degrees flexion.


CONCLUSIONS OF LAW

1.  The Veteran's bronchial asthma clearly and unmistakably 
existed prior to his entry into military service, and the 
presumption of soundness at induction is rebutted.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.306(b) (2008).

2.  The Veteran's bronchial asthma was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159. 3.303, 3.306(b) 
(2008).

3.  The criteria for a rating in excess of 10 percent for 
recurrent lateral instability of the right knee have not been 
met prior to June 19, 2008.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2008).

4.  The criteria for a 20 percent rating for recurrent 
lateral instability of the right knee have been met on and 
after June 19, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2008).

5.  The criteria for a 10 percent rating for arthritis of the 
right knee have been met on and after April 10, 1998.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010-5003 (2008).

6.  The criteria for a rating in excess of 20 percent for a 
service-lumbosacral spine disorder with back pain, L5-S1 disc 
pathology and limitation of motion are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 
(2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In regards to the service connection 
claim for bronchial asthma, the Board is granting this claim.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed regarding this specific issue.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA due process.  Pelegrini, 18 Vet. App. at 120.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In the present case, the claims on appeal were received July 
1994 for the low back disability and October 1994 for the 
right knee disability and the claims were adjudicated in a 
March 1995 rating.  A duty to assist letter was sent by the 
appeals management center (AMC) in March 2005 following the 
denial of these claims on the merits.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to an increased rating, which 
included notice of the requirements to prevail on these types 
of claims and of his and VA's respective duties.  Additional 
VA notices were sent in January 2008, August 2008 and January 
2009.  The duty to assist letters, specifically notified the 
appellant that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The appellant was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  The claim was 
readjudicated and a supplemental statement of the case was 
issued in February 2009.  

These letters satisfied the notice requirements under 
38 C.F.R. § 3.159(b)(1) and informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.   He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

The Board acknowledges that the letters sent to the Veteran 
do not meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

The Veteran was provided detailed information regarding the 
criteria for an increased rating for the claimed 
thoracolumbar spine disorders and right knee disorder by the 
following.  First, the statement of the case sent in June 
1995, which discussed at length the level of disability 
needed for a higher rating for each disorder, including the 
pertinent criteria in effect for lumbosacral strain at the 
time as well as the symptomatology including the amount of 
motion loss, pain, fatigability or neurological abnormalities 
needed for increased ratings for the back, as well as all the 
criteria pertinent to knee disorders.  Supplemental 
statements of the case from May 1998 and April 1999 likewise 
discussed the criteria and symptoms needed to satisfy the 
criteria in effect for lumbosacral strain, and the right knee 
disorder at that time.  The May 2003 supplemental statement 
of the case discussed the more recent criteria in effect for 
spinal disorders as of September 23, 2002, as well as all 
pertinent regulations for the knee.  More recently, the May 
2004 supplemental statement of the case discussed the more 
recent criteria in effect for spinal disorders as of 
September 26, 2003, as did subsequent supplemental statement 
of the case from April 2006.  Finally, the most recent 
supplemental statement of the case issued in February 2009 
provided all the pertinent rating criteria for the right knee 
and lumbar spine, to include intervertebral disc syndrome 
prior to September 23, 2002, between September 23, 2002 and 
September 26, 2003 and as of September 26, 2003 and discussed 
how the current medical findings failed to meet a higher 
rating absent evidence of a greater level of functional 
impairment or limitation of motion.  The Veteran in his 
correspondences, including his hearing testimony of October 
1995, June 1999, and April 2007 discussed in detail 
functional limitations such as limitation of motion, and 
severe pain affecting his back.  Based on the above, the 
notice deficiencies do not affect the essential fairness of 
the adjudication.  

The Veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.  In addition, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in January 2009 provided current assessments of the 
Veteran's disabilities at issue based not only on examination 
of the Veteran, but also on review of the records.  The Board 
notes that the Veteran submitted a written statement received 
by the Board in June 2009 requesting the Board obtain recent 
records of VA treatment showing he was prescribed a knee 
brace.  A review of the evidence reflects that records from 
2008 showing recent usage of a Don Joy brace are associated 
with the claims file.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Factual Background

The Veteran claims he should be service-connected for 
bronchial asthma, either as directly related to service or as 
secondary to his service-connected hiatal 
hernia/gastroesophageal reflux.  He alleges that working 
conditions during service, which included working in a room 
with little ventilation and an asbestos pipe, along with the 
climate aggravated his asthma during service.  He also 
alleges it is aggravated by his current reflux symptoms.  The 
Veteran also alleges that increased ratings are warranted for 
his lumbar spine and right knee disorders.

In regards to the asthma claim, the Veteran's service 
treatment records include a July 1974 entrance examination 
where his lungs and chest were normal, with the general 
examination revealing no disqualifying defects.  His report 
of medical history revealed he checked "yes" for a history 
of hay fever, but checked "no" for a history of asthma, 
shortness of breath, pain or pressure in his chest and for 
chronic cough.  Service treatment records reflect that a 
month later in August 1974 he was treated for bronchitis, 
with symptoms of cough, chest pain and shortness of breath.  
He also was noted to have a history of allergy and to have 
asthma in August 1974 when he was treated for bronchitis.  
Physical findings at the time included wheezing and rhonchi.  
In January 1975 he was reporting a history of asthma since he 
was a child, treated with a nebulizer, and presented 
complaints of substernal chest pain, tightness and cough.  
Examination revealed good breath sounds and he was assessed 
with minimal bronchospasm and bronchitis.  The same month he 
was placed on physical profile for asthma and flu like 
symptoms, with restrictions of no outdoor duties.  In 
September 1975 he was seen for chest pain and difficulty 
breathing not relieved by Tedrol.  A record with an unknown 
date, but near another record from October 1975 revealed that 
his doctor believed he would benefit from a small burst of 
cortosteroids for his asthma, and prescribed Tedrone and 
Prednisone for 12 days.  He was seen in February 1976 for 
asthma aggravated by chest congestion, with complaints of 
increased difficulty breathing and objective findings of 
wheezing.  He was prescribed Tedrol, Robitussin and 
Ampicillin.  He was noted to have a life long history of 
asthma which responded well to Tidrall and Medinhaler 
reported in November 1977, the same month he was seen for an 
attack for which he had been treated with Tedrol and 
Medhaler.  

Thereafter, the service treatment records throughout the rest 
of his service reflect a continued history of asthma, with 
occasional flareups especially during upper respiratory 
infections (URI) and by weather.  Among the acute attacks was 
one in October 1978 when he was seen for complaints of chest 
tightness/congestion, with findings of wheezing and slightly 
diminished breathing sounds and was noted to be out of 
medication which was Aminophylline.  A January 1980 treatment 
note revealed he was seen for asthma with complaints of 
difficulty breathing in the cold weather and needed his 
medications of Aminophlon and Medhaler renewed, which was 
done.  However another record from January 1980 contained an 
opinion that the Veteran's asthma was probably intrinsic and 
determined that his asthma symptoms were so minimal that no 
therapy or inhaler would be advised.  However in February 
1981 the Veteran was seen for complaints of asthma and the 
treating doctor wanted the Veteran to be on Ardinophyllium 5 
times a day.  The prescription had been written but the 
Veteran had failed to have it filled.  In May 1981, when seen 
for complaints of increased mucus production, shortness of 
breath and choking feeling, he was noted to have a history of 
asthma and was assessed with questionable URI, viral along 
with asthmatic attack.  In October 1983, he complained that 
medications were not helping his asthma and claimed his 
choking was worse at home during the evenings.  The same 
month he was treated for acute bronchitis with bronchospasm 
resolving and mild intrinsic asthma.  His asthma was said to 
be of 28 years duration in another October 1983 record of 
emergency room (ER) treatment for difficulty breathing.  He 
also underwent pulmonary function testing (PFT) in October 
1983 with findings interpreted as mild obstructive disease 
and mild small airways disease.  By November 1983 his PFT 
results were reported as normal and there was a history of 
the Veteran reporting he gets bronchospasm with URI's.  The 
doctor doubted an allergic component and believed there was 
some anxiety overlay.  He was subsequently seen for symptoms 
of URI and asthma including in November 1984, April 1986 and 
November 1986.  

The service treatment records also include records of 
treatment for epigastric distress and service connection is 
in effect for hiatal hernia/gastroesophageal reflux disease 
(GERD).  Post-service records document ongoing treatment for 
the hiatal hernia, GERD symptoms up through the end of 2008.  

The service treatment records also document treatment for 
back and right knee complaints in service.  

In a February 1988 VA examination, the Veteran was diagnosed 
with asthma by history, with normal spirometry and no 
medication used.  However subsequent VA records from the 
early 1990's do reflect asthma, with a September 1990 record 
noting a history of asthma and showing treatment for chest 
discomfort deemed to be epigastric.  In January 1991, he was 
treated for bronchitis and was noted to have asthma.  He 
requested a prescription inhaler.  

Service connection for the low back disorder and right knee 
strain were granted by the RO in March 1988, with 
noncompensable initial ratings assigned.  

The VA treatment records also reflect treatment for back and 
knee complaints in 1990 through early 1993, with patellar 
tendonitis diagnosed in 1990, and an April 1993 note showing 
complaints of sharp back pain after bending to pick up 
something with tenderness noted but no radiation, and a 
diagnosis of mechanical back pain made.  The Veteran's claim 
for an increased rating for these disorders was filed in 
September 1994.  

Evidence in conjunction with the current increased ratings 
claims on appeal includes records from 1994 showing 
complaints of low back and right knee problems.  The 
complaints included muscle spasms in the back and upper 
shoulder after lifting at work, reported in May 1994, with a 
past medical history noted to include asthma.  In July 1994 
there was some radiation of pain to the left buttock, with 
objective findings showing tenderness to palpation at L4-5 
but full motion and negative straight leg raise.  MRI done in 
July 1994 showed degenerative disc disease (DDD at L4-5 and 
L5-S1, along with a small disc herniation affecting the left 
S1 nerve root at L5-S1 and mild diffuse disc bulge at L4-5.  
He was seen in September 1994 with the MRI findings 
interpreted as showing disc herniation at L5-S1.  He also had 
knee complaints reported in September 1994, but with no 
swelling, and a diagnosis of chondromalacia.  X-ray of the 
knee from September 1994 showed a lytic lesion on the right 
fibula of benign appearance, most likely a fibrous cortical 
defect.  Bone imaging from November 1994 showed findings for 
the right knee that likely represented degenerative changes, 
as well as findings at the L5-S1 vertebral bodies also 
representing degenerative changes.  An orthopedic record from 
November 1994 noted the Veteran to be a bodybuilder, with no 
significant neurological manifestations from the low back, 
and knees only showing mild tenderness.  The back was 
assessed as low back pain with no radiculopathy and right 
fibular head bone cyst increased in size since 1990.  In 
December 1994 while seen for low back pain his neurological 
findings were negative for any significant findings or 
complaints, and he was assessed with low back pain without 
significant radiculopathy.  The doctor urged him to avoid 
surgery at all costs because he had no radicular component, 
and he was urged to stay as active as possible.  Also the 
same month he was noted to have full range of motion and full 
5/5 muscle strength throughout all extremities, but his knee 
did have crepitus.  

A February 1995 VA examination noted the history of injury to 
the back and right knee in service and since then he has had 
persistent pain and discomfort.  He reported episodic low 
back pain described as severe, and spasmodic with inability 
to move.  Such episodes happened 2 to 3 times a year.  He 
also had trouble bending, lifting and walking due to back 
pain, and also reported pain in his hip and occasional 
numbness of the right leg if he sits too long.  He reported 
his right knee occasionally gives out and he had difficulty 
going up and down stairs, as well as occasional difficulty 
getting out of a chair.  Examination of the spine revealed no 
obvious deformity, no spasm or tenderness and a full range of 
motion.  The knees showed crepitus on motion, but with no 
swelling, effusion or instability.  Findings from the July 
1994 MRI were reviewed.  The impression was chronic low back 
pain that did not appear to be discogenic in nature but was 
mechanical, with no evidence of radiculopathy or symptoms 
combatable with radiculopathy at this time.  The knees were 
assessed as mild chondromalacia patella.  X-ray from February 
1995 of the right knee showed no fracture, dislocation or 
significant degenerative changes.  The lucent lesion most 
likely a fibrous cortical defect was again shown.  

The Veteran continued treatment through 1995 including 
primary, rheumatology and orthopedic treatment for back and 
right knee complaints.  These continued to be complaints of 
pain and knee, described as intermittent in nature in January 
1995, but with full range of motion, no significant 
neurological findings, no deformity of the back, full range 
of motion of the knees with only minimal tenderness over the 
patellar tendon, 5/5 strength.  Similar findings were noted 
in other records from 1995, and it was noted in March 1995 
that the Veteran reported pain in his back and shoulder since 
a job injury the previous May, but was a very active athlete 
who played racquetball regularly.  He ambulated well and 
continued to show no evidence of gait problems, muscle 
strength problems or neurological problems.  He did report a 
recent episode of spontaneous exacerbation of low back pain, 
that was also getting better spontaneously.  An April 1995 
rheumatology consult noted good range of motion of the low 
back, but with point tenderness at L5, and no paraspinal 
spasm and no synovitis in any joint.  The doctor opined that 
the Veteran's muscle spasm was out of proportion without 
significant etiology.  

Asthma continued to be shown in records from 1995, with a 
June 1995 record noting an asthma attack one month ago with 
no hospitalization. He continued to be treated for back 
complaints both by VA and private treatment, including 
chiropractic treatment which extended from 1995 to 2000.  

The Veteran testified at a RO hearing in October 1995 and 
indicated that he believed he had bronchitis prior to 
service, but was found fit for duty.  He stated that shortly 
into basic training he developed breathing problems with 
shortness of breath and was treated with an inhaler.  He 
testified that he was diagnosed with asthma in 1984.  
Regarding his low back, he reported having continued 
treatment for this at the VA and by a chiropractor.  His 
current back symptoms included episodes of pain and muscle 
spasms.  He indicated the spasms took place more than once a 
month and that he had pain radiating down both legs every 
morning.  He reported trouble with stairs.  He denied being 
prescribed a back brace.  Regarding his right knee he 
testified that orthopedics had discussed a possible 
replacement but that he was too young.  He indicated that he 
has some instability.  He testified that he was given a knee 
brace last year and that he sometimes uses a cane prescribed 
by the VA for when the knee goes out on him.  

The back and knee complaints continued through 1996 with the 
Veteran reporting his back went out on him in January 1996 
while shoveling snow and indicated he was "flat on my back" 
for about a week.  He indicated that he could briefly 
ambulate with a cane with left hip pain altering his gait.  
On examination he had lumbar vertebral pain and difficulty in 
leg flexion/extension and could lay down with difficulty.  
However he could stand on toes and heels.  Neurological 
findings were all normal, including light touch and his 
strength was 5/5.  The assessment was low back pain and left 
hip pain for the last week.  He had a private evaluation in 
February 1996 with complaints of multiple joint pain 
including the back and right knee and he was noted to wear a 
right knee brace for stability and pain when working out or 
playing in the gym.  He reported no longer being able to play 
racquetball or basketball or shoveling snow.  He had 
difficulty bending and tended to pull his muscles.  He also 
had stiffness in his knees and problems going up and down 
stairs.  Examination revealed tenderness to palpation of the 
lumbar spine, but no spasms and mild right knee crepitus but 
with intact sensorineuro and no evidence of limp.  He had 
pain on lumbar flexion and with hip maneuvers.  He continued 
to have complaints of back and right knee problems in March 
and April 1996 with no significant findings.  The examining 
doctor opined that he appeared able to pursue jobs and 
recommended he undergo a work hardening program.  A March 
1996 Social Security functional capacity evaluation showed 
some functional limits on lifting, carrying and standing, of 
no more than 20 pounds and sitting or standing more than 6 
hours. He underwent a computed tomograpyy (CT) scan in July 
1996 which showed mild facet hypertrophy at L3-4, diffuse 
bulge of annulus with associated osteophytes at L4-5 and mild 
diffuse bulge at L5-S1 without significant canal stenosis.  A 
November 1996 private chiropractor's report noted complaints 
of the Veteran not feeling well since he had a myelogram in 
July 1996 with examination showing positive straight leg 
raise and extremely tight hamstrings as well as muscle spasms 
and painful motion on flexion and extension.  Motor 
examination revealed some weakness of 4/5 bilateral hip 
abductors.  The chiropractor diagnosed chronic low back pain 
and muscle spasms secondary to DDD and determined they were 
aggravated by the myelogram.  

The Veteran underwent a VA examination of his right knee and 
back in March 1997 with the history of the injuries to each 
detailed.  His current complaints regarding the knee were of 
pain, difficulty with morning stiffness, difficulty ascending 
and descending stairs and giving way.  Regarding his back he 
reported persistent chronic pain, morning stiffness, 
difficulty standing straight on arising-especially when 
getting up from a chair or out of bed, and "weather ache."  
He complained of sharp stabbing pain that begins in the lower 
thoracolumbar area and radiates downward through the low back 
and to his left leg.  He reported being unable to work 
because of these symptoms.  He also reported treatment at 
chronic pain centers and was on numerous medications 
including salcylates, Tylenol, Flexeril and Sertraline for 
his back.  A July 2006 CT myelogram showed mild indentation 
of the right L5 nerve root, diffuse bulging disc at L4-5 with 
some mild narrowing of the canal at L4-5.  L5-S1 apparently 
showed some neura-foramen narrowing but otherwise no other 
abnormalities shown.  X-rays of the knee have been 
classically normal; further X-rays would be taken during this 
examination.  He was noted to use a cane for walking.  

Physical examination revealed pertinent findings for his back 
examination showing tenderness on palpating the right, with 
no evidence of spasm.  There was no tightness or increased 
muscle tone.  Lumbar range of motion revealed he was able to 
touch his toes and flex to at least 90 degrees.  Extension 
was 10 degrees.  Right and left lateral flexion was 15 
degrees.  Rotation was not done.  Examination of the right 
knee showed 0 degrees extension and flexion to 130 degrees.  
There was positive Lachman, but no effusion.  There was very 
mild patella-femoral crepitus.  There was no medial or 
lateral laxity shown.  The impression was that the Veteran 
has chronic low back pain but it did not appear discogenic.  
Prior CT myelogram suggested disc disease at L4-5 and L5-S1 
but it seemed to show more prominence at the right than 
towards the left, which was not an area he complained about.  
His right knee symptoms of giving way and pain were related 
to his anterior cruciate ligament (ACL) deficient knee.  
Other symptoms in his knee were arthralgic in nature, but 
radiographs did not show any significant abnormalities 
compatible with arthritis.  The examiner did not believe his 
back symptoms were actually aggravated by the myelogram.  A 
June 1997 addendum stated that there was no weakened 
movement, no excess fatigability and no incoordination and 
that there was no greater limitation of motion due to pain on 
use including flareups for the back and right knee disorders.

Treatment records reflect that in early 1997 the Veteran was 
seen at the pain clinic for back pain and radicular pain, 
with a January 1997 note indicating that a TENS unit helped 
decrease these pains.  He also reported using chiropractic 
treatment and muscle relaxers.  On examination he had 
radicular symptoms L3-5 distribution unchanged from last 
visit.  The same findings of low back pain with radiculopathy 
in L3-5 were shown in February 1997.  Injections were 
considered in April 1997 but he was not interested.  His 
symptoms in April 1997 were radiculopathy down the left leg, 
and objective findings showed pain on extension of the left 
leg but not the right, along with back pain.  The assessment 
was myofascial pain. He had emergency room (ER) treatment in 
May 1997 for back pain described as radiating down both legs 
with examination positive for spasm of the left thigh.  The 
impression was chronic low back pain with acute back and 
lower extremity spasm.  He still was assessed with radicular 
symptoms in August 1997 but on examination he had full 
strength in both extremities, and moderate paraspinous 
tenderness.  He continued to decline injections.  

Also in 1997 he was seen in April 1997 with complaints of an 
asthma attack coming on with diagnosis of asthma exacerbated.  

Regarding his right knee, a February 1998 note indicated his 
knee and ankle pain was getting worse, but physical 
examination revealed no effusion, range of motion of 0-140 
degrees and crepitus, but no joint line tenderness.  The 
assessment was rule out chondromalacia.  Similar findings for 
the right knee were shown in April 1998, and he was noted to 
also have stable knees in addition to the other findings.  X-
rays from April 1998 showed early DJD of the knees and facet 
DJD and minimal DDD for the lumbar spine.  April 10, 1998 is 
the date of the notation of X-ray evidence of DJD of the 
knees.  

He continued to have radicular symptoms for his low back pain 
reported in 1998, with notes from April 1998 and May 1998 
showing low back pain radiating down the left leg.  Findings 
however continued to show normal sensation and reflexes, with 
some mild tenderness of the upper spine and no spasms.  The 
assessment was low back pain with sciatica in April 1998.  He 
was deemed to have failed physical therapy in May 1998, with 
surgical options discussed.  However, he was told that the 
surgery would not help his back pain but might help his leg 
pain.  MRI findings from May 1998 showed DDD at L4-5 with no 
specific canal stenosis or neural foraminal narrowing.  In 
July 1998, it was noted that there was no significant nerve 
root impingement shown on myelogram that correlated with mild 
findings on MRI.  He persisted with back pain in September 
1998 which he reported caused him to wake every 2 hours. 

A June 1998 Social Security examination found the Veteran was 
disabled and unemployable due to psychiatric problems.  

The records continued to note the presence of asthma with an 
August 1998 treatment record for sinus complaints and dry 
mouth and throat noting that the Veteran was taking 
medication for asthma which contributes to dryness.  

The Veteran's testimony at a June 1999 hearing before a 
Veteran's Law Judge who is no longer before the Board 
included testimony of his back pain radiating down the 
tailbone and down to his left leg.  He also reported 
receiving spinal block injections, which resulted in left leg 
numbness for about 2-3 weeks.  He testified that he had 
symptoms that included pain and muscle spasm and he used a 
cane for ambulation.  Regarding his right knee he testified 
having pain, stiffness and occasional instability, reporting 
that he has difficulty using stairs.  He reported being 
issued a knee brace by prosthetics.  Regarding his bronchial 
asthma, he testified that he had asthma prior to service, but 
indicated that being around smokers and exposed to second 
hand smoke in service aggravated his asthma.  He reported 
having to work in a basement without ventilation in the 
service.  He testified that he used an inhaler as a child but 
was not using one prior to service, and had to begin using 
one again while on active duty.

Records from 1999 show that in February 1999 he was injected 
in his piriformis to address the severe pain in the left 
buttock with radiation down to the thigh and calf of that 
leg, and tenderness to palpation over the piriformis.  He 
continued to have radicular symptoms, with radiation into the 
left leg shown throughout 1999 with more injections received 
to treat this in July 1999.  A November 1999 neurological 
evaluation noted him to be using a cane in his right hand and 
refused pinprick testing, but the physician noted that the 
Veteran was able to jump to a seated position and could 
perform 90 degrees elevation of either leg without 
discomfort.  The physician concluded that there was no 
specific radicular pattern of neurological impairment in the 
arms or legs to indicate nerve root compression.  It was 
recommended he continue with the pain clinic as there was no 
neurological impairment.  

In August 1999, the Veteran was noted to have been treated at 
the emergency room (ER) for an asthma attack back in June, 
but was now asymptomatic.  He was prescribed an Albuterol 
inhaler.   

Records from February 2000 revealed continued treatment for 
chronic pain of arthralgias and myalgias and also he was 
noted to have a history of intermittent wheezing for which he 
took Albuterol.  Plans included ordering pulmonary function 
tests (PFTS).  He was also noted to be seen in prosthetics 
for replacement of a soft knee brace.  In April 2000 the 
Veteran underwent PFT's with spirometry normal and no 
improvement after additional bronchodilator.  A routine 
follow-up in August 2000 noted asthma with intermittent 
wheezing during the summer.  Recent spirometry tests showed 
normal results.  In November 2000 he was seen in an 
orthopedic clinic for complaints of right knee pain worsening 
over the past few years and occasional locking of the knee, 
with a sensation of feeling it was going to give way.  He was 
noted to appear in fairly good physical condition and 
reported riding a stationary bike daily.  He walked fairly 
well but slowly and used his cane for stability.  The pain 
was not severe on flat surfaces but increased using stairs.  
He was noted to use a brace on the right knee only for 
working out.  Examination showed good range of motion of the 
right knee with no effusion or crepitus.  There was no 
McMurray's or Lachmans.  He had very minimal patellar pain on 
palpation.  X-rays were noted to show degenerative changes of 
the patella.  The assessment was possible patellofemoral 
syndrome (PFS). 

The 2001 VA treatment records showed ongoing symptoms of back 
and right knee pain, with a February 2001 record noting the 
right knee was worse the past couple of years and again noted 
occasional locking and the sensation of possible giving way.  
Again he wore a brace for workouts only.  The examination 
gave good range of motion from 0-90 degrees, with no 
effusion, crepitus, and negative Lachmans/McMurrays.  The 
findings of pain on the patella and assessment were unchanged 
from November 2000.  He persisted with regular and pain 
management treatment for his back and right knee complaints 
throughout 2001, with similar findings as earlier, but also 
noteworthy in June 2001 for a positive grind test for the 
right knee, but otherwise no significant deviations from the 
right knee findings shown in 2000.  Regarding the lumbar 
spine in September 2001 he had pain on flexion and extension 
of the lumbar spine and diffuse tenderness.  A December 2001 
treatment noted that the Veteran's problems including low 
back pain with DDD and herniated L5-S1 disc, degenerative 
joint disease (DJD) of the knees and S1 nerve root 
compression were well controlled with a combination of 
medications and exercise at the gym.  

Records documenting ongoing treatment for asthma include a 
November 2001 prescription of Albuterol for asthma.  

Records from 2002 focused primarily on problems with a left 
knee Bakers cyst and complications that arose from treating 
this therein, but continued to note bilateral knee pain.  He 
was still using an Albuteral inhaler for his asthma in 
September 2002.  In December 2002 his bilateral knee motion 
was 0-120 degrees with anterior pain, and was stable to 
valgus/varus maneuvers and was neurovascularly intact.  He 
was deemed not a good candidate for knee surgery.

The report of a January 2003 VA examination addressed a claim 
for pulmonary tuberculosis and also addressed his asthma.  
The examiner reviewed the claims file and interviewed the 
Veteran who reported the asthma was diagnosed in childhood 
and treated in the military.  He indicated the asthma was 
aggravated by smoky environments during service.  His current 
symptoms were shortness of breath and more frequent asthma 
attacks when he has a cold.  The examiner reviewed his 
pertinent medical history regarding asthma and opined that 
the Veteran's exposure to smoke in the enclosed and poorly 
ventilated work environment which he described at his June 
1999 hearing would be an irritant to aggravate his asthma.  
However, the examiner was not able to obtain specific 
clinical data contributing the asthma attacks to smoke 
exposure, but were exacerbated by upper respiratory 
infections.  There was no mention in the records of the 
attacks occurring with exercise but were documented as 
intrinsic asthma.  A February 2004 addendum to the pulmonary 
examination noted that the claims file was reviewed and the 
examiner opined that the Veteran's asthma was not aggravated 
by his military service. 

The report of a January 2003 VA joints examination included 
review of the claims file and examination of the Veteran.  
The pertinent medical history regarding his right knee and 
lumbar spine disorders was recited in detail.  His current 
complaints were of progressive back pain over the years, with 
a normal day resulting in his having a dull aching sensation 
in his lower back and he has to be careful in activities.  He 
did not bend, or lift and he squatted in order to avoid 
stress on his back.  He was unable to walk long distances.  
He exercised to keep his muscle strength under fairly good 
control.  He did not routinely wear back support.  He 
reported severe exacerbations of back pain at least 2 to 3 
times a year, with significant spasm and sharp pain.  He was 
limited to bed rest at those times.  He had a great deal of 
difficulty sitting and was unable to walk any appreciable 
distance or bend at the waist.  He used analgesics and TENS 
unit to relieve it.  He reported some leg pain diagnosed as 
sciatica involving his left leg.  He had flareups every now 
and then but not on a routine or chronic basis.  He treated 
with the pain clinic and a private chiropractor.  His 
medications included Tramadol Gabapentin, Tylenol 3.  

Regarding his knee he complained of achiness, difficulty 
getting out of a chair, difficulty standing.  He had pain 
trying to go up steps.  He occasionally felt stiff.  The knee 
did not give way.  It did seem to slow his gait.  He had 
trouble kneeling and squatting.  He wore knee sleeves for his 
knee with the patella cut out.  He had no surgeries on his 
back or knee.

Physical examination of the spine revealed no obvious 
deformity of the lumbar spine.  There was no spasm, or 
structural abnormalities.  There was tenderness to palpation 
of the lower lumbar spine along the iliac crest.  His range 
of motion was 85 degrees flexion, 5 degrees extension and 15 
degrees left and right lateral bending.  He reported pain on 
flexion and was careful to do so because he feared a spasm.  
His knee revealed no evidence of crepitance, effusion or 
warmth.  There was some tenderness bilaterally.  The right 
knee had full extension and flexion to 130 degrees with no 
instability.  His deep tendon reflexes were 2+ and 
symmetrical of the patella and Achilles.  Straight leg raise 
was negative and there was no motor deficit of the lower 
extremities.  X-rays of his knees were found within normal 
limits.  The examiner opined that his back has DDD and DJD of 
the lumbar spine which was why he has pain.  There was no 
evidence to support radicular problems.  Prior studies had 
shown that he would have radicular or sciatic trouble but 
that it would be limited to the right side.  

The examiner noted that there was no evidence of weakness in 
movement for the back and knee and could not attest to 
whether there was excess fatigability in the back and right 
knee.  The examiner also noted that there was no objective 
evidence of pain shown on motion of the back and right knee; 
although he subjectively complained of pain in the back, this 
was not supported by objective findings.  There was no 
evidence of muscle atrophy of the back or right knee, nor of 
other changes to suggest disuse or functional impairment of 
the back or right knee.  There was no objective data to 
suggest that his pain significantly limits him functionally 
during flareups except his history described in the above 
medical evidence.  There was no other way the examiner could 
objectively demonstrate that on a clinical examination.  In 
regards to the right knee there was no history according to 
the Veteran nor could the examiner demonstrate on clinical 
examination, pain significantly limiting him functionally 
during flareups.

He continued treatment for his knee and back in 2003 with X-
rays from January 2003 shown to reveal a small osteophyte at 
the tibial spine of the knee and normal findings of the 
lumbosacral spine.  In June 2003 he was noted to have been 
told he would eventually need a knee replacement but was not 
a candidate at this time.  He used a cane for support but no 
knee brace.  Physical examination again revealed similar 
findings regarding stability and range of motion as in 2002.  
He did have pain on varus maneuver of the right knee, 
although stable and motion was 0-110 degrees.  Pain clinic 
records from July 2003 noted his current pain levels of his 
knee and back were 6/10 with worst at 7/10 and least at 6/10.  
His pain level for his knees and back were 6/10 in November 
2003.  He was noted to walk with a right handed cane on 
examination, but had full lumbar flexion and extension and 
transferred to standing and the examination table without 
difficulty.  He was noted to still use a soft brace for the 
knee with a request for replacement from prosthetics in 
November 2003.  In December 2003, the orthopedic examination 
revealed some tenderness over the medial and lateral 
hamstring, but no knee effusion or instability on stress 
test.  

VA treatment records from 2004 through 2005 show continued 
treatment for right knee and back complaints.  Additionally, 
he is shown to have continued diagnosis and treatment for 
asthma, with PFT tests done in February 2004, with normal 
spirometry.  In July 2004, his back and leg pain were noted 
to be intermittently treated with Oxycodone.  In September 
2004, he was seen for complaints of bilateral knee pain with 
complaints of morning stiffness seemingly a larger component 
than aches and pains after activity.  Examination again was 
negative for effusion, but X-rays showed valgus deformities 
and lateral compartment joint loss.  He additionally appeared 
osteopenic.  He was not interested in surgery or injections.  
In September and October 2004 he also was seen for low back 
spasms post cardiopulmonary exercise.  He was referred for 
physical therapy (PT) and underwent a new PT evaluation in 
November 2004.  In December 2004, a lumbar MRI yielded 
findings of the most significant abnormality showing a left 
paracentral protrusion of L5-S1 impinging on the left S1 
nerve.  

In February 2005 he requested a HEPA filter for asthma, which 
was canceled due to lack of documentation.

He underwent kinseotherapy consult in May 2005 reviewing his 
history of back and left knee pain, including earlier records 
and diagnostic test results.  He gave subjective complaints 
of pain in the back at 7/10 and in the right knee of 6/10, 
with Oxycontin reducing it to tolerable levels.  The pain was 
worst in the morning and improved after he was up for 30 
minutes.  He was very affected by weather.  He could dress 
himself, bathe and use stairs, but unable to play sports.  He 
exercised with computerized weights and rode a bike.  His 
lumbar spine was severely limited on flexion and extension 
but normal in other planes.  Another kinseotherapy note from 
the same month showed on examination the back had decreased 
range of motion in all planes but his right knee range of 
motion was normal.  He had 2+ reflexes in the upper 
extremities, 3+ reflexes in lower extremities and could heel 
toe walk.  In June 2005 he was seen for multiple 
musculoskeletal complaints including right knee pain and also 
noted to have back pain and possible radicular symptoms.  
Pool therapy was noted to have been recommended to him but he 
refused as he was very active and exercised 3 times a week 
and had access to a local pool.  His right knee examination 
continued to show it was free of effusion, erythema or 
warmth, and was stable to varus/valgus stress, and had 
negative Drawer sign.  He had full 0-120 degrees motion.  The 
impression was mild DJD of the right knee which did not seem 
to explain the degree of pain.  

The report of a March 2006 VA spine examination noted the 
history of injury to the back in service, with a history of 
left leg pain that starts in his left hip and into the left 
leg.  His back hurt with weather changes or standing in one 
position too long, at an 8/10 level.  Stretching several 
minutes improved his symptoms.  He had flares several times a 
week and also got left leg pain and numbness but no loss of 
strength or weakness in the left leg.  Spinal injections in 
the past did not help.  Oxycodone 3 times a day provided fair 
relief.  He was not currently using a brace.  He was not 
unsteady on his feet and had no falls.  He had normal 
mobility with a single point cane.  On examination, his gait 
was slow and antalgic and he used the cane with his left 
hand.  He had no deformities of the spine.  Range of motion 
was flexion to 30 degrees with pain starting at this 
endpoint, extension to 15 degrees with pain, lateral bending 
to 30 degrees with no pain and rotation to 15 degrees with 
pain at the extremes.  The Veteran reported flareups but the 
examiner stated that it would be mere speculation in order to 
express additional limitation due to flareups.  Fatiguing the 
Veteran caused no change in the range of motion secondary to 
fatigability, weakness, lack of endurance or incoordination.  
The MRI results were reviewed which showed paracentral 
protrusion at L5-S1 impinging on S1 and mild facet 
degeneration at L4-5.  The impression was lumbar DJD and DDD.  

A March 2006 VA examination to address asthma included a 
review of the claims file.  A history was obtained from the 
Veteran of having had asthma as a small child under 10 during 
which time he was on daily inhalers, but was not sure if they 
were steroids.  He reported having asthma when he went into 
the service and worked mostly a desk job when in Germany but 
was also around fuels and felt that this aggravated it.  He 
also thought the offices he worked in had asbestos pipe.  He 
denied being hospitalized for asthma in Germany but received 
outpatient treatment which included intermittent Prednisone.  
After the service in 1987 he reported aggravation of asthma 
mostly with weather changes or exertion.  His current 
treatment was Formotoral and Flunisolide twice a day.  
Following evaluation which included PFT, the result of which 
were reported, the examiner opined that asthma was present 
prior to service but that there was no exacerbation of the 
condition beyond the normal course over the years.  The 
examiner noted that even after leaving the service, he still 
continued with asthma even in a civilian setting.  Therefore 
it was this examiner's opinion that the Veteran's currently 
diagnosed asthma existed prior to service and was not caused 
by or related to service.  The examiner did not provide any 
opinion regarding whether the asthma was being caused or 
aggravated by the Veteran's service-connected GERD.

The Veteran testified at an April 2007 hearing that he worked 
in a poorly ventilated room under an asbestos pipe during 
service in 1977 and indicated that he used to get asthma 
attacks when stationed in Germany as the climate affected his 
symptoms.  He reported taking medication for asthma shortly 
after service.  Regarding his back he stated that he used a 
cane for support for his back pain or instability.  He 
indicated that the back goes out from time to time and that 
weather affects it.  He had restrictions on bending.  He 
reported incapacitating episodes about 3 times a year where 
he is essentially bedridden.  He used to wear a back brace 
but found it aggravating.  Regarding the right knee he 
testified that it occasionally goes out of the socket and 
indicated he would need a knee replacement at age 60.  He 
denied any surgery on the knee.  

VA treatment records from 2007 reflect that in May 2007, the 
Veteran was followed for multiple complaints, after being in 
a car accident where he was rear ended earlier the same 
month.  His complaints included whiplash to the neck and 
injury to both knees, with unsteadiness of the right knee 
since the accident.  In August 2007 he was seen in the 
pulmonary clinic for 6 month follow-up of asthma, with PFT's 
done and an impression of no active disease made.  He 
continued to be followed through 2007 for complaints that 
included the right knee and back, with an August 2007 record 
noting that both his back and right knee complaints had 
worsened since the collision in May.  He did not have any 
radiating pain and MRI results from July 2007 were negative 
for meniscal tear, or for significant joint space effusion, 
bone marrow abnormality.  It did show a small cyst anterior 
to the popliteal muscle not of clinical significance.  In 
November 2007 the pain in his back was worse, at a level of 
7/10 and he also sought referral to orthopedics for his right 
knee complaints.  The December 2007 orthopedic consult for 
right knee complaints also noted back pain.  Knee complaints 
included periodic locking in extension and giving way at 
other times.  There were no effusions and he did not avoid 
stairs.  The pain was chronic.  However on physical 
examination, the knee was stable to valgus and varus laxity 
and flexion and extension was equal to the left side.  He did 
have positive Lachman and small pivot shift.  He also had 
subluxating anterior drawer and negative posterior drawer, 
negative dial test and negative McMurray.  His motor strength 
was symmetrical.  X-ray showed minor arthritic changes with a 
large bone spur at the inferior pole patella that was tender 
to palpation but caused no other difficulty.  MRI showed no 
internal derangement other than apparent scarred and atrophic 
ACL and small Baker cyst.  The assessment was that this was 
likely a degenerative arthritis in its earlier stages due to 
ACL tear from previous injuries in service.  He refused 
injection of the knee due to fear of needles.  

VA treatment records from 2008 reflect continued treatment 
primarily for right knee pain, with some mention of back pain 
and asthma follow-up.  He was seen from January 2008 through 
April 2008 for symptoms that included joint pain worse with 
cold weather, with physical examination findings repeatedly 
showing for the back normal lordosis, no prominence of 
paraspinal muscles, tender to palpation of L4, flexion less 
than 30 degrees, and gait antalgic.  He was advised to use a 
brace for his right knee instability.  

A lay statement submitted in February 2008 from his former 
girlfriend stated that she knew the Veteran since 1989 and 
lived with him for 6 years.  During that time he had many 
days where his back was so bad that he was unable to get out 
of bed.  Many times she needed help to get him out of bed.  
She also indicated that she spent many nights with him at the 
ER for his asthma flareups.  Another statement submitted in 
February 2008 came from a friend "J.W." who reported having 
played racquet ball with the Veteran around 15 years ago, and 
noted the Veteran would stop at times due to breathing hard.  
He also noted the Veteran to wear a brace on his knee and 
also had to stop playing in the middle of a game due to back 
pain.

Also in February 2008 a statement was received by an 
individual, "C.B" who served with the Veteran and was in 
charge of the quarters (CQ) where the Veteran was working.  
He indicated that he met the Veteran when he came up from the 
supply room located in the basement complaining about poor 
ventilation.  After inspecting the quarters where the Veteran 
had come up from, C.B. found an asbestos pipe covering that 
was coming off the pipes and made a report about it in the CQ 
log.  C.B. indicated that he has knowledge of asbestos 
because he worked in construction prior to service.  He also 
recalled the Veteran had trouble passing physical training 
tests due to back and knee problems.  He indicated he used to 
play racquet ball with the Veteran during service who 
sometimes had to leave court to use an inhaler.  An earlier 
written statement from the same individual sent in February 
2005 essentially stated the same things regarding the 
Veteran's asbestos exposure and asthma problems observed by 
C.B. in service.  

On June 19, 2008 he was treated in the ER for right knee pain 
that began over the weekend.  There was no trauma but he 
wondered if he stood on it too long.  He was noted to 
exercise regularly and use a cane.  He reported burning pain 
similar to when he first injured it.  His knee was stiff and 
hard to straighten.  On examination his right knee was larger 
than the left, mildly warm and tender to palpation across the 
patella.  He could not straighten his leg due to pain.  MRI 
was ordered and he was ordered to wear his brace as much as 
possible and elevate the leg.  Follow-up from July 2008 
revealed that MRI showed a partial ACL tear.  On follow-up in 
August 2008 he was noted to have constant pain of the right 
knee with recent tear.  He was using a brace to the knee and 
cane and pain of the right knee to ankle was 6/10, constant 
and worsening.  The recent MRI showed an old ACL tear and an 
earlier MRI from November 2007 also showed a tear thought to 
due to an old football injury in the service.  The 
orthopedist noted that there was no treatment available for a 
partial tear of the ACL.  He was noted to use pain 
medications with good relief.  Prior to this episode, he 
worked out at the gym and used an exercise bike.  Since then 
swelling and inflammation have resolved.  On examination he 
was using a Don Joy brace and walking with a cane.  The 
inferior pole of the patella was extremely prominent and was 
the site of pain.  He had no swelling or warmth, erythema or 
joint effusion.  His range of motion was 0-120 degrees.  He 
had no lower leg edema, and motor function was 5/5 of the 
lower leg.  Dorsalis pedis pulses were 2+ and intact.  X-rays 
showed DJD at the medial compartment, some milder 
patellofemoral arthritis and large traction osteophyte at the 
patellar pole.  The assessment was prepatellar bursitis, 
resolved, traction osteophyte at patellar tendon.  No surgery 
was recommended at this time but in the future he could have 
another acute flareup and may consider it.  He was advised to 
avoid using the exercise bike and any activity with prolonged 
flexion/extension of the knee.  He was to avoid frequent use 
of stairs and prolonged kneeling.

The Veteran was seen again at the ER in September 2008 for 
right knee flareup also including his ankle, with pain due to 
weather, and the knee was slightly swollen.  His pain was 
8/10 and was not adequately controlled with Oxycodone.  On 
follow-up from this ER visit a few days later his knee was 
not tender and was in a sleeve.  In October 2008 he was given 
a knee brace.  He was also noted to request wheelchair 
service and was to be evaluated to ascertain his need for 
one.  A chronic pain follow-up also in October 2008 noted 
that his prepatellar bursitis had resolved, but he still had 
DJD in the medial compartment, mild patellofemroal arthritis 
and large traction osteophyte.  The recommendations from 
orthopedics to avoid the exercise bike, stairs and prolonged 
kneeling were noted. His pain was presently 4/10 and was now 
sore and tight, having initially been stabbing.  The pain was 
exacerbated by flexion.  Examination revealed him to be 
tender to palpation over the right lateral joint line and 
inferior pole patella and tender to right lower leg to heel.  
His back had normal lordosis and no prominence paraspinals, 
with tenderness to palpation from L4-5.  The assessment was 
chronic pain syndrome, DJD and other medical problems with 
exacerbation of right knee problems.  He still complained of 
right knee pain due to DJD and infrapatellar enesthesophyte 
and tear.  MRI findings were noted to show partial ACL tear.  
He was noted to use a Don Joy brace and was advised to 
continue using it for instability.

The Veteran was again seen in kinseotherapy in November 2008, 
this time to be trained and educated on the use of a Dolomite 
walker which was issued to him.  In December 2008 he was 
followed up for cardiovascular complaints with symptoms that 
included shortness of breath and chest pain.  He was also 
noted to have low back pain and DJD, osteoarthritis of his 
knee.  PFT's from March 2006 were also reviewed and the 
impression was asthma and dyspnea on exertion.  The dyspnea 
was felt to be unrelated to asthma, but was due to 
deconditioning and weight gain. 

Also in December 2008 he was seen for follow-up of right knee 
pain, with slow improvement in the leg but he still found it 
unstable at times.  He did not want to support his weight 
especially with sudden movements.  He had occasional pain and 
weakness in his quadriceps muscle.  He walked with a walker 
due to fears that the knee will give out.  He occasionally 
wore a hinged brace.  On examination he had full range of 
motion from 0-120 degrees.  He was stable to valgus-varus and 
had a Grade 2 Lachman with a firm endpoint on the right and 
negative posterior drawer.  On inspection his right quadricep 
was smaller than the left.  Some vastus medialis obliquus 
atrophy was noted.  He had full range of motion of his hip.  
X-rays showed his joints were well maintained bilaterally 
with some spurring on the inferior aspect of the patella.  
Otherwise there were no bony abnormalities.  MRI showed 
partial thickness tear of the ACL.  The impression was 
partial ACL tear right knee with resultant quadriceps 
weakness and some instability.  Plans included prescribing 
the brace, custom fit, since it sounds like he was having 
some instability, and physical therapy.

Regarding his asthma he had complaints of shortness of 
breath, coughing and fleeting chest pain in October 2008 when 
he was treated for sinusitis.  He was seen in November 2008 
for a pulmonary consult with a referral from primary care for 
increased shortness of breath.  There were no recent PFTs or 
chest X-rays.   The Veteran said his asthma was detected in 
service and has been relatively stable.  It usually got worse 
with changes in season or worsening rhinitis.  He also 
suffered with GERD and hiatal hernia, with GERD symptoms well 
controlled.  He noted no association with asthma.  He used 
HEPAA filters in his house and car and heat pump for heat and 
cooling in his house.  He never required hospitalization for 
asthma.  His main complaints were dyspnea on exertion which 
started over the summer.  This typically happened when 
climbing stairs or carrying things.  He had no fever, chills, 
chest pain or change in cough.  He reported some bloody 
sputum.  PFT's from the March 2006 VA examination were 
recited and the impression was asthma, long standing.  He 
appeared to be well controlled on medications.  Dyspnea on 
exertion was also diagnosed but it was not believed to be due 
to asthma but rather due to deconditioning and weight gain 
following his knee injury.  

A June 2008 MRI of the right knee showed an impression of 
partial tear of the ACL.  X-rays of the right knee from 
August 2008 and December 2008 showed no evidence of 
fracture/dislocation and the knee joint was unremarkable.  

The report of a January 2009 VA examination included review 
of the claims file and included examination to determine the 
etiology of his asthma and the severity of his service-
connected lumbar spine and right knee disorders.  Regarding 
the respiratory complaints, the Veteran said he had asthma 
his entire life.  He denied chronic productive cough, sputum 
or anorexia.  He did report having hemiptosis about once a 
week and felt it was from coughing and post nasal drip.  He 
had mild dsyspnea on exertion particularly when walking up 
the steps at his residence.  He reported being last 
hospitalized for asthma several years ago.  In between 
attacks he only had mild dyspnea and used inhalers daily.  He 
reported the asthma worsened during service although it 
preexisted service.  He felt it got worse from being in a 
barracks in Germany without air conditioning during the 
summer, with very dry heat.  The winters in Germany were very 
cold and snowy and he felt this climate he was exposed to 
while serving overseas made the asthma worse.  He also 
reported working in a basement in Fort Lee in Virginia during 
active service in 1977 which lacked good ventilation and had 
an asbestos pipe in the ceiling above his desk.  He reported 
that he had an episode of asthma while at Fort Lee that sent 
him to the emergency room and to sick call.  At the time he 
was prescribed Aminophylline inhalers and nebulizers.  
Currently his treatment was Albuterol inhalers daily as 
needed.  He used them 4 times a day, as well as Formoteraol 
and Mometasone twice a day.  He had a nebulizer at home and 
used steroids when he had exacerbations that were usually 
associated with bronchitis.  These episodes happened a couple 
times per year and lasted about a week.  He had no 
incapacitations requiring bedrest during the past year.  On 
examination he underwent spirometry and lung volumes which 
were interpreted by the examiner as normal, and flow volume 
loop and diffusing capacity were normal.  

The examiner opined that the diagnosed bronchial asthma 
preexisted service.  The examiner confirmed that the 
preexisting asthma had a pathological worsening in service 
based on the number of medications and frequency of usage, as 
well as the Veteran's reports of the climatic conditions.  
The examiner was inclined to state that it was at least as 
likely as not that the Veteran's asthma had increased beyond 
natural progress due to the conditions in the offices during 
service as detailed above.  Regarding the claimed asbestos 
exposure the examiner opined that he would be resorting to 
mere speculation as to whether the claimed exposure to 
asbestos aggravated his asthma since there were no 
characteristic X-ray findings of asbestosis.  In regards to 
whether the asthma was being aggravated by the Veteran's 
service-connected hiatal hernia and GERD symptoms, the 
examiner again said that it was at least as likely as not 
that the service connected hernia disorder aggravated and/or 
contributed to an accelerated bronchial asthma beyond its 
natural progression.  The examiner made the above opinion 
regarding aggravation following discussion with the Veteran 
about the exacerbation of asthma.  The examiner was unable to 
assign a percentage of aggravation of the asthma without 
resorting to mere speculation.  However he noted that the 
Veteran thought there was about 50 percent worsening of 
asthma symptoms with increased reflux.  

Regarding the severity of the right knee and back symptoms, 
the Veteran reported pain over the anterior right knee and 
tibial plateau.  The pain was aching and chronically at a 
6/10, flaring to 10 once a week.  The joint was weak and gave 
way and locked about once a week.  The joint was easily 
fatigued and lacked endurance.  He took Salsalate and 
Oxycodone with about 50 percent relief.  The knee was 
aggravated by walking and relieved by rest and physical 
therapy of water aerobics.  He had no surgery and was not 
currently working.  He could do activities of daily living 
very slowly.  He could walk about 100 feet with a walker, and 
had pain at 50 feet.  He got worse pain when standing more 
than 15 minutes.  Physical examination revealed an antalgic 
gait, favoring the right knee.  There was mild pain on 
palpation over the anterior patella.  There was no abnormal 
shoe wear.  The joint was not swollen, hot or red.  There was 
mild crepitus, but no laxity.  Range of motion was 0-90 
degrees with mild discomfort in the anterior tibial area at 
the extremes of motion.  Fatiguing the knee caused no change 
in the range of motion from fatigue, weakness, lack of 
endurance or incoordination.  The Veteran had reported 
flareups but the examiner would have to resort to speculation 
to assess the additional limitations from flareups.  The 
examiner did say that the right knee disability did cause 
weakened movement and incoordination.  There was no swelling 
on the day of examination but it did swell with flareups.  
There was no appreciable deformity or atrophy noted.  The 
subjective complaints were confirmed by objective pain.  He 
had pain with moderate palpation over the right knee, patella 
and tibial plateau.  There were no other objective 
manifestations.  

Examination regarding the low back noted complaints of 
chronic 5/10 chronic back pain with flares to 8/10 once a 
week, with radiation to the right hip area once a week.  
Treatment was with Oxycodone and Capsaicin once a week.  He 
used heat, stretches and water aerobics.  These all provided 
55 percent relief.  He used a walker, but no back brace.  He 
walked 50-100 feet without pain.  He had no recent falls and 
no surgery.  Activities of daily living were affected the 
same as the knee.  He was unable to do recreational 
activities due to pain from the knee and back.  Examination 
of the spine revealed normal musculature.  His posture 
revealed forward stooping and his gait was slow and antalgic, 
using a walker.  His head was pointed downward.  He had a 
slight flattening of the spine and stiff spinal motion.  His 
range of motion from 0 degrees was 80 degrees flexion with 
pain at 80 degrees, extension was 30 degrees without pain.  
Right and left lateral bending and rotations were all to 30 
degrees with mild discomfort at 30 degrees.  Straight leg 
raising was negative.  Deep tendon reflexes were +2 on the 
right, and left was not done due to pain of that knee.  He 
had 5/5 strength bilaterally and normal sensory and sensation 
examination.  



III.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b). The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b). 

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
Veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  A disease which is considered by 
medical authorities to be of familial (or hereditary) origin 
must, by its very nature, be found to have pre-existed a 
claimant's military service, but service connection could be 
granted if there is superimposed injury or disease in service 
and the preexisting disorder is aggravated (permanently 
increased in severity) during service. VAOPGCPREC 82-90.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310. Furthermore, the Court 
has held that the term "disability" as used in 38 U.S.C.A. 
§§ 1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

As well, notice is taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen regarding secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by a 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
Under the changes, the section heading of 38 C.F.R. § 3.310 
was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

Based on review of the evidence, the Board does find that the 
clear and unmistakable evidence does reflect that the 
Veteran's bronchial asthma did preexist his entry into 
service in July 1974.  The medical records from his active 
service repeatedly show a history of asthma dating back to 
childhood, and there has not been any evidence presented by 
the Veteran to rebut this history of preexisting asthma.  

Having found that the clear and unmistakable evidence 
reflects the bronchial asthma to have preexisted service, as 
discussed by the Court in Wagner, supra, the VA must now show 
by clear and unmistakable evidence that the preexisting 
disability was not aggravated during service.  In this case, 
the VA has failed to show that clear and unmistakable 
evidence shows no aggravation of the preexisting disability 
and the claim must be resolved in the Veteran's favor. 

The service treatment records themselves are noteworthy for 
showing that his asthma repeatedly flared up at various times 
throughout service, particularly co-inciding with weather 
changes and/or during upper respiratory infections.  The 
post-service records likewise reflect ongoing treatment for 
and a diagnosis of asthma up through early 2009, with 
sporadic flareups of asthma during seasonal weather changes.  

The Veteran is also noted to have presented credible and 
competent lay evidence of having his asthma symptoms worsen 
during certain activities or climatic conditions in service.  
VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  

Most importantly, the January 2009 VA examination report 
contained the opinion that the Veteran's preexisting asthma 
had a pathological worsening in service, and based this 
opinion on review of the claims file, including reviewing the 
medications dosage and the Veteran's reports of climatic 
conditions during service.  The examiner thus stated that it 
was at least as likely as not that the asthma was worsened 
beyond natural progression by service.  

The Board does note that there is a negative opinion as to 
aggravation of the preexisting asthma as provided by the 
March 2006 VA examination, which also included claims file 
review.  However this negative opinion only serves to balance 
the positive evidence, and is not shown to rise to the level 
of clear and unmistakable evidence to rebut the favorable 
evidence supporting aggravation.  Nor does the other evidence 
of record documenting asthma complaints clearly and 
unmistakably rebut this presumption of aggravation.  

Thus, service connection is warranted for bronchial asthma on 
the basis of inservice aggravation of a preexisting disorder.  
The Board need not address whether secondary service 
connection is warranted, although it is noted that the same 
VA examiner in the January 2009 VA examination also opined 
that the bronchial asthma was as likely as not being 
aggravated by the Veteran's service-connected hiatal 
hernia/GERD.  


IV.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

A.  Right Knee Disorder

The RO is noted to have evaluated the Veteran's right knee 
disorder as 10 percent disabling under the criteria for 
instability, Diagnostic Code 5257.  The Board remanded this 
matter in part to clarify whether there may also be arthritis 
manifest potentially warranting a separate compensable 
rating.  According to VA General Counsel, in VAOPGPREC 9-98 
(1998), when radiologic findings of arthritis are present, a 
Veteran whose knee disability is evaluated under Diagnostic 
Code 5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).  

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, for limitation of leg flexion, a 
maximum 30 percent rating is warranted for limitation of leg 
flexion when it is limited to 15 degrees; a 20 percent rating 
is warranted when it is limited to 30 degrees; and a 10 
percent rating is warranted when it is limited to 45 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5260 (2008).  A 
noncompensable rating is warranted when leg extension is 
limited to 5 degrees, a 10 percent rating is warranted when 
it is limited to 10 degrees; a 20 percent rating is warranted 
when it is limited to 15 degrees; a 40 percent rating is 
warranted when it limited to 30 degrees and a 50 percent 
rating is warranted when it is limited to 45 degrees. 38 
C.F.R. Part 4, Diagnostic Code 5261 (2008).

Based on a review of the foregoing, the Board finds that the 
evidence is against a rating in excess of 10 percent 
disabling for the right knee disorder based on instability 
under Diagnostic Code 5257 prior to June 19, 2008 and as of 
that date a 20 percent rating is warranted. 

The evidence as pertaining to instability reflects that prior 
to the June 19, 2008 ER treatment upon which the increase is 
based, the evidence dating back to the early 1990's fails to 
show the right knee to have more than mild problems with 
stability.  The records and examinations from the early to 
late 1990's do show the Veteran complaining of occasional 
problems with the knee giving out and/or locking, but with 
objective findings failing to show significant findings 
pertaining to instability reported in these records and 
examinations.  Of note, the examinations from February 1995 
and March 1997 showed crepitus and positive Lachman but no 
signs of effusion, swelling or instability.  Similar findings 
regarding the right knee are shown in records and examination 
reports from 2000 up until June 19, 2008.  Again the reports 
show subjective complaints of occasional locking and 
instability, but with only minor findings such as a positive 
grind test noted in June 2001, but knee symptoms well 
controlled.  Repeatedly the Veteran's right knee is shown to 
have been stable in records from 2000 through 2005.  No 
records pertaining to knee complaints are shown in 2006, and 
in 2007 his knee continued to manifest symptoms compatible 
with mild instability under Diagnostic Code 5257.  Throughout 
this period, the Veteran is noted to have worn a soft brace 
occasionally, primarily for exercise and is noted to have 
been fairly active and fit, The records reflect that prior to 
June 19, 2008, he routinely rode an exercise bike, and could 
use stairs, although the stairs sometimes caused pain.

As of June 19, 2008 the Veteran was seen in the ER for severe 
right knee pain and swelling, and had problems straightening 
the leg, and was ordered to wear his brace as much as 
possible.  It was then that he was diagnosed with prepatellar 
bursitis and was noted to have a partial ACL tear.  He was 
medically recommended to stop riding his bike and to avoid 
stairs.  He continued to have evidence of moderate right knee 
instability after this episode, as shown in September 2008, 
when he again had problems with pain and swelling, and was 
prescribed another brace in October 2008.  Although his 
prepatellar bursitis resolved by October 2008, he continued 
to be advised to avoid the bike and stairs and still had 
problems with pain, with tenderness to palpation.  He also 
continued to be recommended to use the brace for instability.  
By November 2008 he was issued a walker.  A December 2008 
record revealed continued complaints of instability and 
indicated that the walker was used due to fears of the knee 
giving out.  He was also noted to use a hinged brace.  
Finally the findings from the January 2009 VA examination 
reflect that he continued to have moderate instability of the 
right knee, as he walked favoring the knee and complained of 
swelling.  

Thus the evidence, which includes not only medical evidence, 
but also takes into account the lay evidence submitted by the 
Veteran describing his symptoms, reflects the Veteran to have 
no more than a slight impairment prior to June 19, 2008, but 
as of that date the impairment is moderate under 38 C.F.R. 
§ 4.71a Diagnostic Code 5257.  However the evidence does not 
reflect severe impairment as of June 19, 2008.  The objective 
evidence does not reflect findings consistent with severe 
knee disability, as shown in December 2008 where he continued 
to be stable to valgus and valgus stress and negative 
anterior drawer.  At the January 2009 examination he had no 
evidence of swelling or heat, and only mild crepitus without 
laxity.  

In view of the foregoing as June 19, 2008, criteria for a 20 
percent rating but no more is warranted for right knee 
symptoms pertaining to instability under Diagnostic Code 
5257, but prior to that date a rating in excess of 10 percent 
disabling is not warranted. 

In regards to whether a separate rating for arthritis of the 
right knee is warranted, the Board finds that arthritis is 
first shown to be manifested on April 10, 1998 when a medical 
report noted X-ray findings of arthritis.  Thus a separate 
consideration for arthritis is warranted as of that date.  
Subsequent X-ray reports confirm the presence of mild DJD.  

As of April 10, 1998, the Veteran is entitled to a separate 
10 percent rating for the right knee arthritis pursuant to 
VAOPGPREC 9-98 (1998) and Diagnostic Code 5003, as there is 
X-ray evidence of arthritis affecting 2 major joints, but 
with no evidence of any compensable loss of motion shown 
throughout the pendency of this appeal, and also no evidence 
of incapacitating episodes attributable to the arthritis.  
Repeatedly the evidence including records and examination 
reports have shown the right knee motion to fall within the 
noncompensable range, and no additional limitation is shown 
in these reports on repetitive use.  Nor is there evidence of 
incapacitating episodes due to the arthritis shown throughout 
these records.  The Board notes that the most recent evidence 
showing incapacitation beginning in June 2008 has been 
attributed to the ACL laxity and is being separately 
compensated under Diagnostic Code 5257.  

Consideration has been made to address functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement, but the evidence does not reflect that such 
manifestations are present to the extent that a higher rating 
than those currently assigned under Diagnostic Codes 5257 and 
5003 are warranted.  

B.  Increased Rating for Lumbar spine

During the pendency of this appeal, revisions were made to 
the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised.  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the Veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, intervertebral disc syndrome, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  
Diagnostic Code 5243 (2008)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence shows that the Veteran's lumbar 
spine disorder does not warrant an increased rating in excess 
of 20 percent disabling under the regulations in effect.  The 
Board finds that in light of the findings on MRI and CT scans 
showing disc pathology, it is appropriate to evaluate this 
disorder either as under the criteria for lumbar strain or 
for intervertebral disc syndrome.

The bulk of the evidence shows the Veteran's lumbar spine 
symptoms to be consistent with no more than a moderate 
intervertebral disc syndrome with recurring attacks or 
consistent with no more than lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  

Specifically, the evidence beginning from the time of the 
increased rating claim to the most recent VA examination 
repeatedly shows the Veteran's subjective complaints to not 
be supported by objective evidence.  This is shown in records 
as early the records from 1995 showing no significant 
neurological findings, normal back with no loss of motion, 
and the VA examinations from February 1995 and March 1997 
which showed no spasm, and only some tenderness to palpation.  
No radicular symptoms were shown until January 1997, with 
records from 1997 through 1999 showing subjective complaints 
of radicular symptoms affecting the left lower extremity.  
Diagnostic testing including X-rays from April 1998 and MRI 
from May 1998 are noted to show DDD and DJD of the lumbar 
spine.  However a November 1999 neurological evaluation 
concluded that the objective findings did not support the 
subjective complaints and that there was no neurological 
impairment.  

The back symptoms were described as well controlled in 2001 
and a January 2003 VA examination again contained an opinion 
that there was no evidence to support radicular complaints.  
This examination was negative for spasm or structural 
abnormalities, with only tenderness to palpation noted.  The 
records from 2004 reflect that some lumbar spine spasms were 
present, and MRI from December 2004 showed nerve root 
impingement, and in May 2005 he was seen for possible 
radicular symptoms but was once again determined to not have 
a true radiculopathy.  

Subsequent evidence up to and including the January 2009 VA 
examination reflect that the lumbar spine disorder was no 
more than moderately disabling, although he did appear to 
have an exacerbation of back pain after a May 2007 car 
accident.  However, the records from 2008 repeatedly showed 
his back to have normal lordosis, no prominence of paraspinal 
muscles with some tenderness to palpation.  Finally the 
January 2009 VA examination revealed normal musculature, and 
5/5 strength with normal sensory examination, but with some 
finding of slight flattening of the spine and stiff motion. 

Overall this evidence suggests his symptoms do not closely 
resemble severe intervertebral disc with recurring attacks 
and intermittent relief or severe lumbosacral strain with a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
Thus, a rating in excess of 20 percent disabling is not 
warranted for the Veteran's lumbar spine disorder based on 
Diagnostic Codes 5293 or 5295.

Turning to the question as to whether a higher rating is 
warranted based on Diagnostic Code 5292 for limited motion, 
the Board notes that there have been sporadic episodes where 
the Veteran has had severe limitations of motion, but is not 
shown have severe limited motion in general.  The earlier VA 
examinations from March 1997 and January 2003 did not provide 
complete findings for motion as they failed to include 
rotation but did suggest severe limitation of extension, of 
10 degrees and 5 degrees respectively.  Severe limitation of 
flexion was also shown briefly in 2008 with records from 
January to April 2008 showing flexion limited to 30 degrees.  
However, VA examinations from March 2006 and January 2009 are 
noted to show no more than moderate loss of motion, and by 
January 2009, his range of motion had improved to a level 
only mildly disabling.  Thus, the evidence fails to show that 
he has a sustained limited range motion that is severe.  

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 20 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 40 
percent evaluation would be warranted if the evidence were to 
show the Veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
two weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence does not reflect that 
the Veteran's lumbar spine has resulted in at least two weeks 
of incapacitation.  There is no evidence in the records 
obtained showing that the Veteran was ever prescribed bedrest 
for such a duration for back symptoms and the most recent 
records including the January 2009 VA examination are silent 
for any history of such periods of incapacitation.  The only 
evidence of possible incapacitation due to lumbar spine 
complaints is noted to date back to January 1996 when the 
Veteran reported being "flat on my back" for a week after 
shoveling snow, and exacerbations requiring bedrest of 
unknown duration at least 2 or 3 times a year were noted in a 
January 2003 VA examination, but with no subsequent evidence 
of any other periods of incapacitation.  Thus, even a 
compensable evaluation would not be warranted under the 
revised criteria based on periods of incapacitation, much 
less a rating in excess of 20 percent.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The Veteran's lumbar spine 
disability can also be evaluated based on separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, if this provides for a higher evaluation than 
that based on incapacitating episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  As 
discussed previously, the Veteran's limitation of motion is 
not shown to be severe by the evidence of record.  Thus, a 
higher evaluation than 20 percent is not warranted for the 
Veteran's lumbar spine disability under the revised 
Diagnostic Code 5293 in effect between September 2002 and 
September 2003.  

There is no basis for addressing neurological manifestation 
in this instance where as previously discussed, the objective 
evidence does not show neurological manifestations to support 
his subjective complaints.  

Regulations in effect September 26, 2003-- General Rating 

The evidence as discussed above likewise does not reflect 
that a higher rating than the current 20 percent for lumbar 
disorder is warranted under the General Rating formula in 
effect September 26, 2003, which allows for a 40 percent 
rating for favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine limited 
to 30 degrees or less.  Again the instances of the forward 
flexion being limited to 30 degrees in 2008 was shown to be 
temporary with the most recent flexion shown in January 2009 
to be 80 degrees.  There is no evidence of any ankylosis of 
the spine shown.  

For all the foregoing reasons, which includes not only 
longitudinal consideration of the medical evidence, but also 
takes into account the lay evidence submitted by the Veteran 
describing symptoms that are shown to be essentially no more 
than moderate in nature with occasional temporary flareups, 
there is no basis for staged rating, pursuant to Hart, supra, 
and the claim for a rating in excess of 20 percent must be 
denied.  In reaching this determination, the Board has 
considered the benefit-of-the- doubt doctrine; however, as 
the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2008).  In this case, based on the above 
evidence there is no objective evidence that the Veteran's 
service-connected lumbar spine disorder or right knee 
disorder has resulted either in frequent hospitalizations or 
caused marked interference with his employment.  The Veteran 
is noted to be presently in receipt of a total disability 
rating due to individual unemployability but this is based on 
another service connected disability that is not presently on 
appeal.  


ORDER

Service connection for bronchial asthma is granted.

A rating in excess of 10 percent for a right knee strain 
disorder manifested as instability prior to June 19, 2008 is 
denied.

A 20 percent rating for a right knee strain disorder 
manifested as instability is granted as of June 19, 2008, 
subject to the laws and regulations governing the award of 
monetary benefits.

A separate 10 percent rating for a right knee disorder 
manifested as arthritis is granted as of April 10, 1998, 
subject to the laws and regulations governing the award of 
monetary benefits.

A rating in excess of 20 percent for a lumbar spine DDD at 
L4-L5 and L5-S1 is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


